Per Curiam.
{¶ 1} Respondent, Deborah P. O’Neill of Columbus, Ohio, Attorney Registration No. 0007128, a judge of the Common Pleas Court of Franklin County, was admitted to the practice of law in 1980. In a complaint filed on June 17, 2002, amended on November 19, 2002, relator, Disciplinary Counsel, charged respondent with six counts of misconduct involving numerous violations of the Code of Professional Responsibility and the Code of Judicial Conduct.
{¶ 2} Relator’s allegations implicated incidents from 1997 through 2002. Count I of the complaint charged that during this period, respondent had repeatedly held improper ex parte conversations, failed to appropriately exercise judicial discretion, and failed to follow the law in a variety of ways, including unwarranted bond revocation. Count II charged that respondent had improperly refused to allow attorneys to preserve their objections on the record. Count III charged that respondent had improperly denied continuances without exercising judicial discretion. Count IV charged that respondent had repeatedly made misrepresentations to lawyers, other judges, and court personnel in the course of her duties. Count V charged respondent with acts of judicial intemperance on numerous occasions, including rudeness to judges, other court personnel, counsel, litigants, and members of the public. Finally, Count VI charged that respondent had improperly used county resources and personnel to promote her unsuccessful campaign in 2002 for a seat on the Franklin County Court of Appeals.
{¶ 3} A three-member panel of the Board of Commissioners on Grievances and Discipline heard the cause, conducting 19 days of proceedings during May, August, September, October, and November 2003, and February 2004. From the testimony of 99 witnesses, the parties’ factual stipulations, 529 stipulated exhibits, and numerous other exhibits, a majority of the panel made findings of misconduct with respect to Counts I, II, IV, V, and VI of the complaint and recommended that respondent be suspended from the practice of law for two years. The *205dissenting panel member found misconduct only with respect to Count V and recommended a one-year suspension, conditionally stayed, and a probation period with mandatory professional counseling and mentoring. The board adopted the panel majority’s findings of misconduct as to Counts I, IV, V, and VI, as well as the finding of no misconduct as to Count III, and further found no misconduct in connection with Count II. The board recommended that respondent be suspended from the practice of law for two years.
Count I
{¶ 4} The most serious misconduct established in support of Count I was that respondent has used a variety of coercive tactics to expedite dispositions in criminal cases, usually as a means to manage her docket. In three cases during the relevant time period, respondent forced pleas from defendants by threatening to revoke or actually revoking their bonds' — not for acceptable reasons such as that the defendants posed flight risks or safety concerns or had failed to appear— but because the defendants wanted to exercise their rights to refuse an offered plea and go to trial. Similarly, respondent improperly revoked the defendant’s bond in a fourth case because his counsel was not prepared for trial on the trial date. In a fifth case, respondent, after rejecting a misdemeanor plea offered by the parties, threatened to impose the maximum sentence if the defendant did not plead guilty as charged in the indictment and chose to exercise his right to a trial.
{¶ 5} The effect of this type of misconduct was discussed in People v. Alt (2000), 277 A.D.2d 138, 139, 717 N.Y.S.2d 114, reversed on other grounds (2001), 96 N.Y.2d 840, 729 N.Y.S.2d 434, 754 N.E.2d 193:
{¶ 6} “It is impermissibly coercive for a trial court to tell a criminal defendant that it will impose the maximum sentence if he is convicted after a trial. * * * When a court announces a blanket policy of imposing the maximum sentence for a certain type of crime, regardless of any mitigating evidence that may develop at trial, a defendant may feel he has no choice but to plead guilty. ‘The inescapable effect of the court’s statement, under the circumstances in which the plea was taken, was to coerce defendant into pleading guilty, and we find, therefore, that the plea was not a voluntary one.’ (People v. Wilson [ (1997), 245 A.D.2d 161, 163, 666 N.Y.S.2d 164]).”
{¶ 7} Judges must routinely exercise their discretion in a myriad of ways while executing their duties in the administration of justice, and the abuse of that discretion typically generates an appeal, not disciplinary proceedings. But as the board found, judicial discretion does not extend to these strong-arm measures that respondent used to compromise defendants’ right to trial. Thus, rather than classifying respondent’s actions as an abuse of legitimate discretion, we agree that respondent’s repeated use of the bond process and jail as leverage fell “outside any permissible discretion” and was “totally improper.” For such an *206egregious departure from the bounds of judicial discretion, professional discipline is warranted.
{¶ 8} In another grave example of misconduct, respondent in another case failed to act as an impartial arbiter, refused to follow a court of appeals mandate, and interfered as an advocate, all in violation of the duties incumbent on a judge. In this sixth incident, a criminal defendant who had been charged with felony sex offenses and kidnapping entered an Alford plea1 to a non-sex-offense misdemean- or, simple assault. As a term of his probation, respondent ordered the defendant into sex-offender counseling, which, unknown to counsel in the case, would require respondent to admit that he had committed a sexual assault on a victim. The defendant refused to make this admission, and he was therefore discharged from counseling programs.
{¶ 9} Respondent revoked the defendant’s probation for noncompliance. On appeal, the court of appeals invalidated the sex-offender-counseling condition of the defendant’s probation. Despite this order and the plea she had accepted, respondent persistently attempted on remand to enforce the condition and to treat the defendant as a sex offender. Respondent also threatened on the record that if the defendant did not comply with the ordered counseling, the prosecution would file a motion for withdrawal of the guilty plea and that she would then set the matter for trial as a sexual offense.
{¶ 10} By refusing to comply with the mandate of an appellate court, respondent violated another basic judicial duty. Moreover, because the right to withdraw a plea belongs to the defendant alone, respondent’s threat of withdrawal on the state’s motion was, as the board found, “legally impossible” to fulfill. The threat was also highly coercive, so much so that the defendant decided to forgo his granted probation and serve the remainder of his jail term.
{¶ 11} In addition, respondent engaged in improper ex parte communications and violated her duties to remain impartial and avoid advocacy. In a seventh case, respondent refused to accept two codefendants’ pleas of no contest to misdemeanors because the pleas were offered on the date of trial, and respondent had a policy that after pretrial, defendants could only plead guilty to the charges in the indictment or go to trial. Respondent enforced her policy in this instance so vigorously that the codefendants pled guilty to the indicted felony offense, notwithstanding that both stood to be deported for their crimes. After their convictions were reversed on appeal because of the coercion, respondent, in a *207blatant act of advocacy, contacted the prosecutor in the underlying case and encouraged her to appeal the reversal, saying, “We’re going to have to fight this.”
{¶ 12} Similarly, in an eighth case, respondent accepted a defendant’s plea to corruption of a minor, a fourth-degree felony, and immediately afterward directed defense counsel to solicit “a better deal” from a supervising prosecutor in the case. When the prosecutor refused, respondent attempted to prevail upon the prosecutor herself.
{¶ 13} “The responsibility of a judge is to decide matters that have been submitted to the court by the parties. The judge may not, having decided a case, advocate for or, as in this case, materially assist one party at the expense of the other. Such advocacy creates the appearance, and perhaps the reality, of partiality on the part of the judge. This, in turn, erodes public confidence in the fairness of the judiciary and undermines the faith in the judicial process that is a necessary component of republican democracy.” In re Complaint Against White (2002), 264 Neb. 740, 752, 651 N.W.2d 551. Judicial advocacy through ex parte communications therefore also warrants discipline. Disciplinary Counsel v. Ferreri (2000), 88 Ohio St.3d 456, 727 N.E.2d 908.
{¶ 14} Three other examples of respondent’s failure to comply with the law and act in a manner that promotes public confidence in the judiciary were also established in support of Count I. In addition to her advocacy in the eighth case, respondent further refused the parties’ request for a presentencing investigation that might have justified a community-control sanction instead of prison for the defendant — an 18-year-old nearly homebound because of a liver transplant. Instead, respondent sentenced the defendant to prison and thereafter misrepresented her reasons for doing so.
{¶ 15} In a subsequent discussion with a supervising prosecutor in the case, respondent initially blamed the harsh sentence on the assistant prosecutor who had appeared, claiming that by refusing to waive the presentence investigation, the assistant prosecutor had somehow forced respondent under sentencing statutes to send the defendant to jail. That explanation was false. To avoid the necessity of a prison term, which respondent herself had said was not warranted, respondent had only to order a presentence report as requested. See R.C. 2951.03, requiring a presentence investigation before a community-control sanction may be considered. Moreover, during the disciplinary proceedings, respondent initially explained that she had already known what a presentence investigation would have revealed. And later she testified before the panel that she had wanted to employ a “scared straight” approach with this defendant and would not have considered probation. These facts confirm for us the board’s finding that, for whatever purpose, respondent misrepresented her reasoning for sentencing this defendant.
*208{¶ 16} In a ninth case, a defendant accepted a plea bargain. On the day before sentencing, his counsel asked respondent (with the prosecution’s consent to the ex parte communication) to order a presentence investigation and to continue the defendant’s bond pending the investigation. Respondent agreed. The next day, defense counsel appeared for the 9:00 a.m. hearing, but the defendant was two hours late, explaining that he had been unable to get transportation. Summoning them to the bench, respondent lost her composure, slamming books and desk drawers and screaming about how the defendant had interfered with her intention to leave at 11:00 a.m. that day.
{¶ 17} Respondent then proceeded to sentence the defendant, notwithstanding her consent to a presentence investigation on the day before. His counsel was therefore not prepared to speak on sentencing or mitigation. Respondent sentenced the defendant to six months with jail credit. Respondent testified before the panel that she did not remember speaking with defense counsel but also insisted that she would not have had a conversation of that kind under the circumstances of that case. The board credited defense counsel’s testimony and found respondent’s sentencing of his client to be retaliatory, a finding that we now adopt.
{¶ 18} Similarly, in a tenth case, a defendant charged with bank robbery made an unexpected plea of guilty to the full indictment at a first pretrial, and the prosecutor requested a continuance until a bank teller was able to be present to make a victim-impact statement, a privilege guaranteed by the Ohio Rights of Victims of Crimes Act, R.C. 2930.14. Respondent refused, saying, “I want to get this case off my docket.” A debate ensued in which the prosecutor repeatedly refused to proceed until she was permitted to explain on the record why the victim had not been allowed to testify, and respondent repeatedly refused to allow a record to be made. None of these discussions appeared on the record, and respondent did not grant a continuance until the Franklin County Prosecuting Attorney himself gave respondent a copy of the victims’ rights statute. Respondent later falsely told the court reporter that the prosecutor was considering disciplinary action against the reporter for the reporter’s failure to make the requested record.
{¶ 19} Respondent insisted that she had adequate justification for her actions in these cases and that she had not attempted to force the defendants to plead to charges against their wishes. Respondent’s explanations and denials, however, were contradicted by virtually all of the witnesses to these events and, at times, by the records she prepared to document them. We therefore accept the board’s credibility determinations on these facts and also find respondent’s accounts to be implausible.
*209{¶ 20} Upon review of the board’s factual findings relative to Count I, we agree that respondent engaged in a series of transgressions that violated the following provisions of the Code of Judicial Conduct and the Code of Professional Responsibility: Canon 1 (a judge shall uphold the integrity and independence of the judiciary), Canon 2 (a judge shall respect and comply with the law and shall act at all times in a manner that promotes public confidence in the judiciary), Canon 3 (a judge shall perform the duties of judicial office impartially and diligently), Canon 3(B)(2) (a judge shall be faithful to the law and maintain professional competence in it), Canon 3(B)(4) (a judge shall be patient, dignified, and courteous to litigants, jurors, witnesses, lawyers, and others with whom the judge deals in an official capacity), Canon 3(B)(7) (a judge shall not initiate, receive, permit, or consider communications made to the judge outside the presence of the parties or their representatives concerning a pending or impending proceeding), Canon 3(E)(1) (a judge shall disqualify herself in a proceeding in which the judge’s impartiality might reasonably be questioned), Canon 4 (a judge shall avoid impropriety and the appearance of impropriety in all of the judge’s activities), DR 1-102(A)(4) (a lawyer shall not engage in conduct involving dishonesty, fraud, deceit, or misrepresentation), and DR 1-102(A)(5) (a lawyer shall not engage in conduct that is prejudicial to the administration of justice).
Count II
{¶ 21} Count II alleged that respondent refused to allow attorneys to go on the record to preserve their objections to respondent’s rulings. Upon review of the board’s factual findings on Count II, we agree that the evidence presented to establish the violations of the Code of Judicial Conduct and the Disciplinary Rules charged in that count was not clear and convincing.
Count III
{¶ 22} Upon review of the board’s factual findings for Count III, we agree that relator has not proven by clear and convincing evidence that respondent violated the Code of Judicial Conduct or the Disciplinary Rules by denying continuances. Granting or denying a request for a continuance is within the “ ‘broad, sound discretion of the trial judge.’ ” State v. Ahmed, 103 Ohio St.3d 27, 2004-Ohio-4190, 813 N.E.2d 637, ¶ 44, quoting State v. Jones (2001), 91 Ohio St.3d 335, 342, 744 N.E.2d 1163. “The need for a principled approach to determining the limits of judicial power or discretion is important because of the danger, of compromising judicial independence through the random or arbitrary application of ethical norms.” Shaman, Lubet & Alfini, Judicial Conduct and Ethics (3 Ed.2000) 35, Section 2.01. Even an abuse of discretion is not necessarily tantamount to a violation of the Code of Judicial Conduct. See, e.g., W. Virginia Judicial Inquiry Comm. v. Dostert (1980), 165 W.Va. 233, 271 S.E.2d 427, 433; Oberholzer *210v. Comm. on Judicial Performance (1999), 20 Cal.4th 371, 398, 84 Cal.Rptr.2d 466, 975 P.2d 663.
Count IV
{¶ 23} In Count IV, the evidence established that respondent engaged in a pattern of misrepresentation in her interactions with judges, litigants, attorneys, and court personnel. In two cases during the pertinent period, respondent misrepresented to common pleas court judges that actions had either occurred or not occurred during court proceedings. In the first of these cases, which the board determined to be “the most troublesome” of the incidents, respondent misrepresented in a memorandum to the administrative judge, which she distributed to all of the common pleas court judges, that she had ruled on a petition for an emergency protective order, that she had found that the petitioner had not met her burden of proof, that she had advised the petitioner that she would grant the protection order if the petitioner could not obtain one from the municipal court, and that the petitioner’s nonattorney advocate had not answered her questions. In the second case, respondent falsely advised other judges at a meeting that she had never denied anyone the opportunity to make a record, although she had done so on at least two occasions.
{¶ 24} In a third case, respondent told a criminal defendant and her counsel during sentencing that they had not timely appeared for trial at 9:00 a.m. and that respondent had appeared before 9:00 a.m. But court parking garage records proved that respondent had not arrived until 9:30 a.m. that day.
{¶ 25} Moreover, in one remaining case, respondent misrepresented to court personnel that a court reporter was leaving work early without respondent’s permission.
{¶ 26} As the board concluded, these multiple misrepresentations, when considered with the additional misrepresentations found to violate DR 1-102(A)(4) in Counts I and V, represent “the most serious charges” against respondent. Respondent’s continued denials of this misconduct were contradicted by the evidence, and the board properly concluded that her testimony was not credible. And these misrepresentations were not innocuous. For example, she sought to have the court reporter disciplined for supposedly leaving early without permission.
{¶ 27} By misrepresenting events that occurred in court proceedings and in the court itself, respondent failed to treat other judges, litigants, attorneys, and court personnel with courtesy, respect, and honesty and thus undermined public confidence in the integrity of the judicial system. As the Supreme Court of Iowa recently observed, “a judge who misrepresents the truth tarnishes the dignity and honor of his or her office” because “[tjruth and honesty lie at the heart of the *211judicial system, and judges who conduct themselves in an untruthful manner contradict this most basic ideal.” In re Inquiry Concerning McCormick (Iowa 2002), 639 N.W.2d 12, 16. And by engaging in conduct “that would appear to an objective observer to be unjudicial and prejudicial to the public esteem for the judicial office,” respondent acted in a manner prejudicial to the administration of justice, as prohibited by DR 1-102(A)(5). Cleveland Bar Assn. v. Cleary (2001), 93 Ohio St.3d 191, 206, 754 N.E.2d 235.
{¶ 28} Upon review of the board’s factual findings relative to Count IV, we agree that respondent engaged in a series of deliberate misrepresentations and thereby committed additional violations of Canons 1, 2, 3, 3(B)(2), 3(B)(4), and 4, and DR 1-102(A)(4) and (5).
Count V
{¶ 29} Count V involves a series of incidents in which respondent, between October 1997 and July 2000, acted in an unbecoming, unprofessional, and discourteous fashion towards her staff, other court personnel, visiting judges, law enforcement personnel, attorneys, probation officials, and members of the public. In July 2000, respondent attended a personnel committee meeting and admitted that she had problems dealing with her employees and pledged to do better. In early 2001, Judge Michael H. Watson, who was then serving as the administrative judge of the Franklin County Common Pleas Court, met privately with respondent in an attempt to address these concerns. Judge Watson had previously offered to assist respondent in any way he could, and at the 2001 meeting he offered constructive suggestions on how to deal with people whom she perceived to be challenging her authority. Judge Watson testified that respondent was initially receptive to his advice but that she quickly became defensive, stating that she was tired of people “fing with her.” As the record demonstrates, respondent’s behavior and demeanor did not improve after these meetings.
{¶ 30} The record shows a pattern of rude, undignified, and unprofessional conduct that included abusive verbal outbursts, unjustified expulsions from the courtroom, and berating or humiliating persons in the presence of others. Respondent also lodged numerous verbal and written complaints about court or court-affiliated personnel that were not factually accurate. These outbursts and complaints were often accompanied by threats of discipline or termination.
{¶ 31} Witness testimony painted a hostile work and courtroom environment in which court staff were constantly on edge and persons appearing before respondent were frightened and intimidated because of her volatile and unpredictable personality. Personnel issues and simple differences of opinion and interpretation could not be resolved because of respondent’s inaccessibility and her steadfast refusal to engage in two-sided dialogue. Testimony persistently describes *212respondent as a person who would not listen to the concerns of others and dismissed any view other than her own.
{¶ 32} Much of the testimony as to this count went unrebutted at the hearing. In other instances, respondent asserted that she had sufficient justification for her action. On still other occasions, respondent offered a version of the facts diametrically opposed to that of the witness. As in the previous counts, the witnesses to these events steadily contradict respondent’s explanations and denials. We once again, therefore, accept the board’s determination as to the veracity of these allegations and reject as unpersuasive respondent’s version of the facts.
{¶ 33} An independent and honorable judiciary is indispensable to justice in our society. Canon 1 of the Code of Judicial Conduct. The primary purpose of judicial discipline is to protect the public, guarantee the evenhanded administration of justice, and maintain and enhance public confidence in the integrity of this institution. Kloepfer v. Comm. on Judicial Performance (1989), 49 Cal.3d 826, 864-865, 264 Cal.Rptr. 100, 782 P.2d 239. Judicial misconduct undermines these goals and, in so doing, demeans the judicial system itself. See In re Probert (1981), 411 Mich. 210, 225, 308 N.W.2d 773.
{¶ 34} Respondent’s actions were not random, isolated incidents but instead reflect a pattern of discourteous, impatient, and undignified behavior that not only poisoned the immediate environment but extended far beyond as well. The hostile work environment created by respondent unquestionably compromised the ability of court personnel to perform their important functions to the best of their ability, which directly affects the efficiency and effectiveness of the judicial process. Other jurisdictions have held that rude and abusive treatment of court staff constitutes a violation of judicial canons. Kloepfer, In re Inquiry Concerning Holien (Iowa 2000), 612 N.W.2d 789.
{¶ 35} Respondent’s conduct in the courtroom certainly had the same deleterious effect on the attorneys, law enforcement officers, and other individuals indispensable to the administration of justice. See Holien. Additionally, in at least one instance, respondent’s intemperance threatened the physical well-being of others. Respondent’s decision on November 30, 1999, to leave the bench and confront a deputy sheriff while the deputy was escorting an agitated criminal defendant to lock-up directly compromised the safety of every person in the courtroom.
{¶ 36} Respondent’s rebuttal testimony convinces us that she has no appreciation of the gravity of her actions or their effect on the integrity and operation of both her courtroom and the Franklin County Court of Common Pleas as a whole. Equally important, respondent was completely indifferent to the effect of her actions on the public’s perception of the integrity, impartiality, and fairness of the *213justice system. As aptly stated by the Maine Supreme Judicial Court in In re Kellam (Me.1986), 503 A.2d 1308, 1312:
{¶ 37} “Although discourtesy does not constitute an error or violation of law in the decision-making process, such conduct on the part of a judge is particularly egregious because it undermines respect for the law in a most insidious manner. Our appellate process effectively corrects judicial error and the mere occurrence of such error does not usually inflict lasting damage upon our system of laws. On the other hand, a litigant who is subjected to rude and insensitive treatment is left without recourse. Whether the litigant wins or loses, the end result is an irreparable loss of respect for the system that tolerates such behavior.”
{¶ 38} This was certainly true for a victim of a brutal attempted murder who was ejected from the courtroom by respondent for whispering to a companion. As a result, the distraught victim was absent from both the defendant’s plea and sentence. And surely it was also true for anyone who observed respondent’s courtroom outbursts. Judicial intemperance “invariably conveys the message of a closed mind,” and witnesses to such displays rarely accept that the decision of a hostile and combative judge is fair. In re O’Dea (1993), 159 Vt. 590, 605, 622 A.2d 507.
{¶ 39} We recognize that judges differ in both style and personality and that these qualities, in and of themselves, are not matters for discipline. But whatever a judge’s style, “[pjatience, dignity and common courtesy are essential parts of judging, whatever the personality of the judge,” and “a pattern of judicial discourtesy represents a profound threat to the institution of the law and requires a strong response.” Id. at 604 and 605, 622 A.2d 507.
{¶40} Upon review of the board’s findings as to Count V, we agree that respondent repeatedly acted in an unbecoming, unprofessional, and discourteous manner towards many with whom she interacted as both judge and judge/employer. We find that this conduct violates Canons 1, 2, 3, 3(B)(4), 3(C)(1) (a judge shall diligently discharge the judge’s administrative responsibilities without bias or prejudice and maintain professional competence in judicial administration, and should cooperate with other judges and court officials in the administration of court business) and 4 of the Code of Judicial Conduct, as well as DR 1-102(A)(5) of the Code of Professional Responsibility.
Count VI
{¶ 41} Finally, upon review of the factual findings of the board relative to Count VI, we agree that the respondent engaged in misconduct that violated the following provisions of the Code of Judicial Conduct: Canon 4, Canon 7(C)(1) (a judicial candidate shall prohibit public employees subject to his or her direction or control from soliciting or receiving campaign fund contributions), and Canon *2147(C)(2)(a) (a judicial candidate personally shall not solicit or receive campaign funds).
(¶ 42} The misconduct established by the evidence in support of Count VI was that respondent personally solicited campaign contributions through a staff attorney, from both the staff attorney’s future employer and her husband’s law firm, while the staff attorney remained a public employee under respondent’s control. Respondent engaged in the campaign solicitation as a meagerly attended campaign fundraiser in her honor drew to a close. Respondent approached the staff attorney and demanded that both her future law firm and her husband’s law firm “needed to step up to the plate and contribute to her campaign” in the maximum allowed PAC amount. Testimony also supported that the respondent’s solicitation of campaign funds from the husband’s firm implicated one of the firm’s cases that had recently been before respondent, in that respondent stated that the firm “owed her” for the favorable verdict. Respondent’s campaign solicitation occurred in the presence of an additional two attorneys, who the board determined were credible witnesses and whose testimony solidly supported the board’s findings of misconduct as to Count VI.
{¶ 43} Respondent insisted that she never inappropriately solicited campaign contributions from anyone and that she had only inquired as to whether the staff attorney’s husband was coming to the fundraiser that evening. Respondent also insisted that she did not discuss the favorable verdict that evening. The board did not find respondent’s testimony credible, and, deferring to the board’s determinations on these facts, we agree.
{¶ 44} Canon 4(A) prohibits judges from using the prestige of judicial office to advance their private interests. One example of this is represented by the admonition in Canon 7(C)(1) against judges’ soliciting campaign contributions through public employees. Canon 7 guards against actual or apparent bias by restricting the political and fund-raising activity of judges, shielding judicial candidates and the public alike from dangers inherent in the direct solicitation of campaign funds. See In re Disqualification of Ney (1995), 74 Ohio St.3d 1271, 1272, 657 N.E.2d 1367. The breach of these restrictions warrants discipline.
Sanction
{¶ 45} In determining the appropriate sanction to impose on respondent for her violations of the Code of Judicial Conduct and Disciplinary Rules in Counts I, IV, V, and VI, “ ‘we consider the duties violated, respondent’s mental state, the injury caused, the existence of aggravating or mitigating circumstances, and applicable precedent.’ ” Disciplinary Counsel v. Kaup, 102 Ohio St.3d 29, 2004-Ohio-1525, 806 N.E.2d 513, ¶ 11, quoting Disciplinary Counsel v. Evans (2000), 89 Ohio St.3d 497, 501, 733 N.E.2d 609.
*215{¶ 46} Respondent violated duties owed under the Code of Judicial Conduct and Disciplinary Rules, including duties to the public, DR 1-102(A)(4) and (5), and the judiciary, see, e.g., Canon 1 of the Code of Judicial Conduct. See Portage Cty. Bar Assn. v. Mitchell, 101 Ohio St.3d 1, 2003-Ohio-6449, 800 N.E.2d 1106, ¶ 12; Disciplinary Counsel v. Shramek, 98 Ohio St.3d 441, 2003-Ohio-1636, 786 N.E.2d 869, ¶ 9.
{¶ 47} Respondent’s misconduct also resulted in harm — most notably to criminal defendants who were subjected to respondent’s threats and revocation of bond if they chose to go to trial — as detailed in Count I. In addition, respondent’s misconduct demeaned judges, lawyers, litigants, and court employees and caused a loss of respect for the judicial system.
{¶48} Regarding aggravating circumstances, respondent’s misconduct evidenced a selfish motive, a pattern of misconduct, multiple offenses, the submission of false statements in the disciplinary process, a refusal to acknowledge the wrongful nature of her conduct, and harm to vulnerable persons, e.g., criminal defendants and court personnel. See Section 10(B)(1)(b), (c), (d), (f), (g), and (h) of the Rules and Regulations Governing Procedure on Complaints and Hearings Before the Board of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”).
{¶49} In mitigation, the court has never disciplined respondent in over 20 years of practice, including over 10 years as a judge. Kaup, 102 Ohio St.3d 29, 2004-Ohio-1525, 806 N.E.2d 513, ¶ 8; BCGD Proc.Reg. 10(B)(2)(a). In addition, since 1993, respondent has been actively involved in educating middle school and high school students about the legal system, visiting over 400 classes in 63 schools in Franklin and surrounding counties. Cleveland Bar Assn. v. Briggs (2000), 89 Ohio St.3d 74, 75, 728 N.E.2d 1049 (mitigating evidence in attorney-discipline proceeding included political, cultural, and charitable events).
{¶ 50} In analyzing these and other pertinent factors, we first note that this is an extraordinary case that is “complex and hotly contested” and unprecedented; as the board determined, “there is no Ohio case similar in size and scope to the charges against Respondent.” This case involves countercharges that this proceeding was politically motivated and has been highly publicized.
{¶ 51} “The political context and highly publicized nature of these charges cannot distract us from the seriousness of the underlying conduct * * *.” In re Kroger (1997), 167 Vt. 1, 15, 702 A.2d 64. Respondent’s continued pattern of misrepresentation, threats, and intemperate behavior to judges, lawyers, litigants, and court personnel is both inexcusable and detrimental to the integrity of the judiciary.
{¶ 52} Because the depth and scope of the charges in this case are so unusual, the fashioning of an appropriate sanction for this misconduct is not an easy task; *216however, respondent’s pervasive conduct of misrepresentation in violation of DR 1-102(A)(4) by itself warrants an actual suspension from the practice of law for an appropriate period of time. See, e.g., Disciplinary Counsel v. Hutchins, 102 Ohio St.3d 97, 2004-Ohio-1805, 807 N.E.2d 303, ¶ 32-33; Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 658 N.E.2d 237, syllabus. The sanction of an actual suspension does not in any way limit the exercise of discretion that judges routinely and necessarily exercise in the performance of their duties. It merely reinforces what should already be manifest: judges should not engage in conduct involving dishonesty, fraud, deceit, or misrepresentation.
{¶ 53} But in determining the appropriate length of the suspension and any attendant conditions, we must recognize that the primary purpose of disciplinary sanctions is not to punish the offender, but to protect the public. See Ohio State Bar Assn. v. Weaver (1975), 41 Ohio St.2d 97, 100, 70 O.O.2d 175, 322 N.E.2d 665; Hickey v. N. Dakota Dept. of Health & Consol. Laboratories (N.D.1995), 536 N.W.2d 370, 372.
{¶ 54} We are persuaded here that respondent’s repeated volatile outbursts and unprovoked intemperate actions evidence a potential behavioral cause for her misconduct that would be best addressed by a mental health professional. While this possibility does not diminish the effects of respondent’s misconduct, it perhaps explains what the board had “struggled throughout these hearings to understand.”
{¶ 55} Taking all the foregoing facts and considerations into account, we find the board’s recommendation of a two-year suspension to be inappropriate under the circumstances of this case and find a two-year suspension with one year stayed on conditions to be in order. Accordingly, respondent is hereby suspended from the practice of law for two years; however, the second year of this suspension is stayed on the following conditions: respondent shall (1) submit to a mental health evaluation, to be performed by a mental health professional of her choice, for a complete emotional, behavioral, and if necessary physical assessment; (2) fully cooperate in the mental health evaluation and comply with the recommended course of treatment, if any; and (3) if reinstated to the practice of law, submit to the supervision of a monitor to be appointed by relator upon reinstatement. Further, in addition to the requirements of Gov.Bar R. V(10), respondent shall, upon any application for reinstatement, provide a report from the evaluating mental health professional as to her current medical condition, including any reason for which she should not be readmitted to the practice of law.
{¶ 56} In so holding, we recognize the important role that judges play in society and their concomitant duty to act in an ethical manner:
*217{¶ 57} “Because they are so important to our society, judges must be competent and ethical, and their actions must foster respect for their decisions as well as for the judiciary as a whole. Given that they hold positions of considerable authority and are entrusted with a great deal of power and discretion, judges are expected to conduct themselves according to high standards of professional conduct. Indeed, it is often said that judges are subject to the highest standards of professional behavior. Judges are held to higher standards of integrity and ethical conduct than attorneys or other persons not invested with the public trust. * * *
{¶ 58} “Judges should exercise their judicial functions with integrity, impartiality, and independence. They should perform their work with a high degree of competence, and should treat litigants, witnesses, attorneys, and others who appear before them with courtesy and respect. * * * In sum, they should inspire trust and confidence, and should bring honor to the judiciary.” See Shaman, Lubet & Alfini, Judicial Conduct and Ethics, supra, at 1-2.
{¶ 59} With the foregoing sanction, we hope that respondent can learn to accord judges, lawyers, litigants, court employees, and the public the service, honesty, courtesy, and respect to which they are entitled and thereby once again earn the public trust that the judiciary should command.
{¶ 60} Costs are taxed to respondent.
Judgment accordingly.
Moyer, C.J., F.E. Sweeney, Winkler, O’Connor and O’Donnell, JJ., concur.
Resnick and Pfeifer, JJ., concur in judgment only.
Ralph Winkler, J., of the First Appellate District, sitting for Lundberg Stratton, J.

. An Alford plea is one that permits a defendant, with appropriate constitutional safeguards, to plead guilty to a charge while maintaining his or her innocence. N. Carolina v. Alford (1970), 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162. See, also, In re Kirby, 101 Ohio St.3d 312, 2004-Ohio-970, 804 N.E.2d 476, ¶ 3.